Citation Nr: 0811628	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  02-07 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an intestinal 
disability.

2.  Entitlement to service connection for a right hip 
disability due to a service-connected right shin splint.

3.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
right shin splint.

4.  Entitlement to service connection for a right foot 
condition, to include as secondary to a service-connected 
right shin splint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1997 to 
August 1999.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for an intestinal 
infection; and a March 2007 rating decision from the RO in 
Oakland, California, which denied service connection for a 
right hip, right knee, and right disability.  A hearing was 
scheduled at the RO before a member of the Board in December 
2007 as requested by the veteran.  However, she failed to 
report and a request for postponement of the December 2007 
hearing has not been received and granted.  Therefore, her 
request for a Board hearing is considered withdrawn.  
38 C.F.R. § 20.704 (2007).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate. 38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007).  Robinette v. Brown, 8 Vet. App. 76 
(1995).

First, the veteran claims that she has an intestinal 
infection that is related to her service.  Specifically, she 
alleges that she has had irregular bowels since undergoing a 
laparoscopy in service.

The veteran's service medical records show complaints of 
constipation and pelvic pain in January 1998.  In April 1998, 
the veteran underwent a diagnostic laparoscopy and lysis of 
adhesions.  Shortly thereafter, she was diagnosed with severe 
constipation status post laparoscopy.  By May 1998, her 
constipation had improved.  A March 1999 record shows that 
she underwent a flexible sigmoidoscopy which showed small 
internal hemorrhoids.

VA medical records show continued complaints of constipation.  
Records dated in July 2002 reflect normal bowels, but note 
that the veteran had a history of constipation with bowel 
movements up to two weeks apart.  In January 2003, she was 
diagnosed with constipation and rectal bleeding.  An April 
2006 record noted that additional LOA (lysis of adhesions) 
may lead to worsening of her symptoms over time with possible 
bowel obstruction in the future.  Accordingly, the Board 
finds that a medical examination is needed to determine 
whether any current intestinal disability is related to the 
veteran's service or her service-connected genitourinary 
disability diagnosed as residuals of lysis of pelvic and 
abdominal adhesions.

The veteran also claims that she has right hip, right knee, 
and right foot disabilities that are related to her service-
connected right leg disability.

The veteran's service medical records show that she 
complained of right leg pain in June 1998.  She reported a 
history of leg pain in basic training and then experienced 
pain in her right leg from her right foot up to her hip, with 
complaints of right foot swelling when she ran.  An x-ray 
examination revealed a normal lower right leg.

VA medical records reflect a history of limb pain and 
peripheral neuropathy.  In April 2003, the veteran complained 
of right shin pain with right toe numbness.  Records dated in 
March 2005 show an assessment of right shin numbness from a 
stress fracture due to a fall in service.  An x-ray of the 
tibia and fibia was normal.  Records dated in February 2006 
show that the veteran underwent physical therapy for right 
leg pain.  She complained of right hip and right leg pain.  
She reported right foot numbness with right lateral hip and 
sharp anterior hip pain.  On examination, she had full range 
of motion of the right knee and hip.  In May 2006, she 
complained of worsening right leg pain.  Accordingly, the 
Board finds that a medical examination is needed to determine 
whether any current right hip, right knee, or right foot 
disability is related to the veteran's service or her 
service-connected right leg disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA gastro-
intestinal examination.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The review should 
be indicated in the examination report.  
Specifically, the examiner should provide 
the following opinion:

a)  Diagnose any current intestinal 
disability.

b)  Is it as likely as not (50 
percent probability or greater) that 
any intestinal disability is 
causally or etiologically related to 
her period of active service, 
including her inservice complaints 
of and treatment for constipation?

c)  Is it as likely as not (50 
percent probability or greater) that 
any intestinal disability is due to 
or is the result of her service-
connected genitourinary disability?

2.  Schedule the veteran for a VA 
orthopedic examination.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The review should 
be indicated in the examination report.  
Specifically, the examiner should provide 
the following opinion:

a)  Diagnose any current right hip, 
right knee, or right foot 
disability.

b)  Is it as likely as not (50 
percent probability or greater) that 
any right hip, right knee, or right 
foot disability is causally or 
etiologically related to her period 
of active service, including her in-
service complaints of right hip, 
right foot, and right leg pain in 
service?

c)  Is it as likely as not (50 
percent probability or greater) that 
any right hip, right knee, or right 
foot disability is due to or is the 
result of her service-connected 
right leg disability?

3.  Then review the issues on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable period 
of time for response.  Then, return the 
case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claims.  
38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that claims remanded by the Board or the United 
States Court of Appeals for Veterans Claims 

for additional development or other appropriate action must 
be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


